Citation Nr: 0516957	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 18 years of active service when he was 
honorably discharged in September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared at an RO hearing in May 
2004 and at a Board videoconference hearing in May 2005.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran served on board numerous ships during his period 
of service.  His military occupational specialty was that of 
electrical repairman.  

In an August 2001 letter, A. Schonfeld, D.O., indicated that 
the results of a physical examination, the veteran's health 
history, his sea service history, and roentographic and PFT 
results, led him to a diagnosis of interstital and pleural 
disease that was a direct result of exposure to asbestos 
fibers.  

The veteran was afforded a VA examination in November 2002.  
Chest x-rays taken at that time revealed left ventricular 
enlargement and tortuous aorta suggestive of systemic 
hypertension and calcified granuloma in the left lung but 
with no evidence of pleural plaques or lung fibrosis.  
Following examination and review of the x-rays, the examiner 
stated that that was insufficient evidence for a diagnosis of 
asbestosis.  The examiner indicated that the veteran did not 
meet the diagnostic criteria for asbestosis even though he 
was exposed to asbestos.  He stated that the veteran's 
current disability was more likely unrelated to the presumed 
inservice exposure to asbestos.  

Evidence received subsequent to the November 2002 VA 
examination includes a January 2003 chest x-ray which showed 
evidence of calcified plaques consistent with prior asbestos 
exposure.  The examiner indicated that there was now evidence 
of calcified plaques consistent with prior asbestos exposure.  
A January 2004 chest x-ray revealed right-sided calcified 
pleural plaque superimposed on the right hemithorax, a left-
sided pleural plaque seen in tangent, and calcified granuloma 
in the left upper lobe.  Pulmonary function tests in January 
2004 resulted in an impression of mild obstructive airway 
disease.  In a  February 2004 treatment record it was 
indicated that the veteran's radiographic studies were 
consistent with asbestos exposure but there was no evidence 
of malignancy.  

It appears that the underlying question in this case is 
whether or not the veteran currently has an asbestos related 
lung disease.  It appears that testing has shown evidence of 
asbestos exposure, but some examiners have not detected any 
actual disease, although recent tests now suggest that there 
may be some lung disease present.  The question of whether 
there is current lung disability and, if so, whether it is 
related to asbestos exposure is clearly medical in nature and 
must be addressed by trained medical personnel.  Although the 
RO duly scheduled a VA examination and the results of that 
examination appear to be negative, medical records dated 
subsequent to that now arguably suggest that there may be 
some type of lung disease present.  Under the particular 
circumstances of this case, the Board believes that further 
development of the medical evidence is necessary to allow for 
informed appellate review of a medically complex question. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
lung disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  Any current lung disorders 
should be clearly reported.  As to each 
lung disorder found to be present, the 
examiner should offer the following 
opinion:  Is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that such current lung 
disorder is related to the veteran's 
period of service, including as a result 
of exposure to asbestos?  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




